       Case 2:17-cv-01937-MCE-AC Document 32 Filed 12/17/20 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA


XAVIER LUMAR J’WEIAL,                        No. 2:17-cv-1937 MCE AC P
          Plaintiff,

       v.                                    ORDER & WRIT OF HABEAS CORPUS
                                             AD TESTIFICANDUM
COUNTY OF AMADOR, et al.,
          Defendants.
                                      /

Xavier Lumar J’Weial, CDCR # T-08643, a necessary and material witness in a settlement
conference in this case on January 27, 2021, is confined in Mule Creek State Prison (MCSP), in
the custody of the Warden. In order to secure this inmate’s attendance, it is necessary that a Writ
of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate
before Magistrate Judge Kendall J. Newman, by Zoom video conference from his place of
confinement, on Wednesday, January 27, 2021, at 1:30 p.m.

                            ACCORDINGLY, IT IS ORDERED that:

    1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, by Zoom video conference, to
participate in a settlement conference at the time and place above, until completion of the
settlement conference or as ordered by the court. Zoom video conference connection
information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
Office at Mule Creek State Prison at (209) 274-5018 or via email.

    4. Any difficulties connecting to the Zoom video conference shall immediately be reported
to Alexandra Waldrop, Courtroom Deputy, at awaldrop@caed.uscourts.gov.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, MCSP, P. O. Box 409099, Ione, California 95640:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by Zoom video conference, until completion of the settlement
conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: December 17, 2020
